             Case 4:20-cv-01516-HSG Document 23 Filed 10/27/20 Page 1 of 1




1                    IN THE UNITED STATES DISTRICT COURT
2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
3     BRUCE BEGG, individually and on
4     behalf of all others similarly situated,
                                                                   Civil Case No.:
5                             Plaintiff,
                                                                4:20-cv-01516-HSG
6
7                    -against-
                                                               ORDER
8
      OAK AND FORT ENTERPRISE
9
      (U.S.), INC.,
10
                              Defendant.
11
12                                  ORDER
           THIS MATTER is before the Court on the Consent Motion, filed by the
13
14   Plaintiff, requesting that the parties be permitted to virtually conduct the in-person
15
     settlement meeting required by General Order 56. The Court, having reviewed the
16
17   Motion and fully considered the matter, and in light of the COVID-19 coronavirus

18   pandemic, hereby ORDERS as follows:
19
20         1. The Motion is granted;

21         2. The parties are granted leave to conduct the required settlement meeting
22
               via videoconference.
23
24   SO ORDERED, on this 27th day of October 2020.
25
26                                     ----------------------------------------------------
27                                     Honorable Haywood S. Gilliam, Jr.
                                       United States District Judge
28

                                             ORDER
                                               -1-
